




EXECUTION COPY



$125,000,000


EZCORP, INC.

2.875% Convertible Senior Notes due 2024


PURCHASE AGREEMENT


June 29, 2017



June 29, 2017


UBS Securities LLC
Jefferies LLC
As Representatives of the Initial Purchasers


c/o
UBS Securities LLC

1285 Avenue of the Americas
New York, New York 10019


Jefferies LLC
520 Madison Avenue
New York, New York 10022


Ladies and Gentlemen:
EZCORP, Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”)
$125,000,000 aggregate principal amount of the Company’s 2.875% Convertible
Senior Notes due 2024 (the “Firm Securities”) and, at the election of the
Representatives (as defined below), to issue and sell up to an aggregate of
$18,750,000 additional principal amount of its 2.875% Convertible Senior Notes
due 2024 (the “Optional Securities” and, together with the Firm Securities, the
“Securities”). UBS Securities LLC and Jefferies LLC have agreed to act as the
representatives of the several Initial Purchasers (the “Representatives”) in
connection with the offering and sale of the Securities. Shares of the Company’s
Class A Non-Voting Common Stock, par value $0.01 per share, are hereinafter
referred to as the “Common Stock.” The Securities will be convertible into cash,
shares of Common Stock (the “Underlying Securities”) or a combination of cash
and Underlying Securities, at the Company’s election.
The Securities will be issued pursuant to the provisions of an indenture, to be
dated as of July 5, 2017 (the “Indenture”), among the Company and Wells Fargo
Bank, N.A., as trustee (the “Trustee”).
All references herein to the “Credit Agreement” shall be to that certain
Financing Agreement, dated as of September 12, 2016 (as amended, amended and
restated or otherwise modified), among the Company, certain domestic
subsidiaries of the Company from time to time party thereto, the Lenders party
thereto, and Fortress Credit Co LLC (as Administrative Agent and Collateral
Agent).
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined herein) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities were made, which was 8:00 a.m., New York City time, on the date of
this Agreement, is referred to as the “Time of Sale”). The Securities will be
offered without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act
(“Rule 144A”). Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that Securities
may be resold or otherwise transferred, after the date hereof, only if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A). The Company hereby confirms that it has
authorized the use of the Time of Sale Memorandum, the Final Memorandum (as
defined herein) and any Additional Written Offering Communications (as defined
herein) in connection with the offer and sale of the Securities by the Initial
Purchasers.
In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated June 27, 2017 (the “Preliminary Memorandum”), and prepared and delivered
to each Initial Purchaser copies of a pricing term sheet, dated June 29, 2017
(the “Pricing Term Sheet”), describing the terms of the Securities and the
Common Stock, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. For purposes of this
Agreement, “Additional Written Offering Communication” means any written
communication (as defined in Rule 405 under the Securities Act) that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Preliminary Memorandum, the Pricing Term Sheet or the Final Memorandum;
“Time of Sale Memorandum” means the Preliminary Memorandum together with the
Pricing Term Sheet and each Additional Written Offering Communication or other
information, if any, each identified in Schedule II hereto under the caption
“Time of Sale Memorandum”; and “General Solicitation” means any offer to sell or
solicitation of an offer to buy the Securities by any form of general
solicitation or advertising (as those terms are used in Regulation D under the
Securities Act). Promptly after this Agreement is executed and delivered, the
Company will prepare and deliver to each Initial Purchaser a final offering
memorandum, dated the date hereof (the “Final Memorandum”). As used herein, the
terms “Preliminary Memorandum,” “Time of Sale Memorandum” and “Final Memorandum”
shall include the documents, if any, incorporated by reference therein prior to
the Time of Sale. The terms “supplement,” “amendment” and “amend” as used herein
with respect to the Preliminary Memorandum, the Time of Sale Memorandum or the
Final Memorandum shall include all documents subsequently filed by the Company
with the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), that are deemed to be incorporated by reference therein.


1.Representations and Warranties. The Company hereby represents and warrants to,
and agrees with each Initial Purchaser that, as of the Time of Sale and as of
the Closing Date:
(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act, (i) the Time of Sale Memorandum at
the Time of Sale did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any Additional Written Offering Communication
prepared, used or referred to by the Company, when considered together with the
Time of Sale Memorandum, at the Time of Sale did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iv) any General
Solicitation that is not an Additional Written Offering Communication, made by
the Company or by the Initial Purchasers with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the Time of Sale did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (v) the Final Memorandum as of its date and at the Closing Date
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements in or omissions from the Time of Sale Memorandum, the Final
Memorandum, any Additional Written Offering Communication or any General
Solicitation based upon information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.
(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto and furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent, prepare, use or refer to, any Additional Written Offering
Communication.
(c)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum, and to enter into and perform its
obligations under each of this Agreement, the Indenture and the Securities
(together, the “Transaction Documents”). The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not be reasonably expected to have a material adverse effect
on the Company and its subsidiaries, taken as a whole. For purposes of this
Agreement, the term “subsidiary” has the meaning set forth in Rule 405 under the
Securities Act but excludes Cash Converters International Limited.
(d)    Each subsidiary of the Company (i) has been duly incorporated or formed,
as applicable, is validly existing as a corporation, limited liability company
or partnership, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, except to the
extent that the failure to be in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole, and (ii) has the corporate,
limited liability company or partnership power, as applicable, and authority to
own its property and to conduct its business as described in the Time of Sale
Memorandum and to enter into and perform its obligations under each of the
Transaction Documents, as applicable. Each subsidiary is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole; all of the issued partnership interests, limited liability
company interests or shares of capital stock, as applicable, of each subsidiary
have been duly and validly authorized and issued in accordance with the
organizational documents of such subsidiary, are (except for general partner
interests) fully paid (to the extent required under such subsidiary’s
organizational documents) and non-assessable, except as such non-assessability
may be affected by Section 18-607 of the Delaware Limited Liability Company Act
or comparable provisions of the corporate laws of such subsidiary’s jurisdiction
of organization or formation. All, or the lesser percentage with respect to
those subsidiaries listed on Schedule III hereto, shares of capital stock,
limited liability company interests or limited partnership interests (except for
directors’ qualifying shares or interests) of the subsidiaries are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims (“Liens”), except for those that arise under
the Credit Agreement.
(e)    This Agreement has been duly authorized, executed and delivered by the
Company.
(f)    The authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in each of the Time of Sale Memorandum and
the Final Memorandum.  The shares of Common Stock outstanding as of the date
hereof have been duly authorized and are validly issued, fully paid and
non-assessable.
(g)    The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture, assuming due
authentication of the Securities by the Trustee, and delivered to and paid for
by the Initial Purchasers in accordance with the terms of this Agreement, will
be valid and binding obligations of the Company, enforceable in accordance with
their terms (except as enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (ii) public policy, applicable law relating to
fiduciary duties and an implied covenant of good faith and fair dealing (the
exceptions in (i) and (ii), together, the “Enforceability Exceptions”)), and
will be entitled to the benefits of the Indenture.
(h)    [Reserved]
(i)    [Reserved]
(j)    The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the Conversion Rate (as such term is defined in
the Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change (as such term is defined in the Indenture) and assuming (x)
the Company elects, upon each conversion of the Securities, to deliver solely
shares of Common Stock, other than cash in lieu of fractional shares, in
settlement of each conversion and (y) the Initial Purchasers exercise their
option to purchase the Additional Securities in full (the “Maximum Number of
Underlying Securities”)) have been duly authorized and reserved and, when and to
the extent issued and delivered by the Company upon conversion of the Securities
in accordance with the terms of the Securities, will be validly issued, fully
paid and non‑assessable, and the issuance of the Underlying Securities will not
be subject to any preemptive or similar rights.
(k)    The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and will
constitute a valid and binding agreement of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by the
Enforceability Exceptions.
(l)    The Securities to be purchased by the Initial Purchasers from the Company
will on the Closing Date be substantially in the form contemplated by the
Indenture. The Securities and the Indenture will conform in all material
respects to the descriptions thereof in the Time of Sale Memorandum and the
Final Memorandum.
(m)    The Company’s capitalization is as set forth in the Time of Sale
Memorandum and the Final Memorandum under the caption “Capitalization” (other
than for subsequent issuances of capital stock, if any, pursuant to employee
benefit plans described in the Time of Sale Memorandum and the Final Memorandum,
upon exercise of outstanding options described in the Time of Sale Memorandum
and the Final Memorandum or upon conversion of the Class B Voting Common Stock,
par value $0.01, of the Company as described in the Time of Sale Memorandum and
the Final Memorandum).
(n)    Neither the Company nor any of its subsidiaries is (i) in violation of
its charter, bylaws or other constitutive document or (ii) in default (or, with
the giving of notice or lapse of time, would be in default) (“Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
the Credit Agreement), or to which any of the property or assets of the Company
or any of its subsidiaries is subject (each, an “Existing Instrument”), except,
in the case of clause (ii) above, for such Defaults as would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Company and its subsidiaries, taken as a whole. The Company’s execution,
delivery and performance of the Transaction Documents, and the issuance and
delivery of the Securities, and consummation of the transactions contemplated
hereby and thereby and by the Time of Sale Memorandum and the Final Memorandum
(i) will not result in any violation of the provisions of the charter, bylaws or
other constitutive document of the Company or any of its subsidiaries, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any of its subsidiaries, except, with respect to clause (ii) and
(iii), for such conflicts, breaches, Defaults, Debt Repayment Triggering Events,
Liens or violations as would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole. As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
(o)    Based on the representations and warranties of the Initial Purchasers
contained in Section ‎‎7 hereof, no consent, approval, authorization, filing
with or other order of, or qualification with, any court or other governmental
or regulatory authority or agency is required for the Company’s execution,
delivery and performance of the Transaction Documents, or the issuance and
delivery of the Securities, or consummation of the transactions contemplated
hereby and thereby and by the Time of Sale Memorandum and the Final Memorandum,
except for such consents, approvals, authorizations, filings, orders or
qualifications (i) as may be required under the securities or “Blue Sky” laws of
the several states of the United States or provinces of Canada in connection
with the purchase and sale of the Securities by the Initial Purchasers, (ii) as
have been obtained or made by the Company and are in full force and effect,
(iii) as may be required under the Exchange Act or (iv) such consents,
approvals, authorizations, filings, orders or qualifications that, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.
(p)    There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum (excluding any amendment or supplement thereto) and the Final
Memorandum (excluding any amendment or supplement thereto) provided to
prospective purchasers of the Securities.
(q)    Subsequent to the respective dates as of which information is given in
each of the Time of Sale Memorandum and the Final Memorandum, (i) the Company
and its subsidiaries have not incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries, taken as a
whole, nor entered into any transaction material to the Company and its
subsidiaries, taken as a whole; (ii) the Company has not purchased any of its
outstanding capital stock, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock; and (iii) there has not been any
material change in the capital stock, short‑term debt or long‑term debt of the
Company or any of its subsidiaries, except in each case as described in each of
the Time of Sale Memorandum and the Final Memorandum, respectively.
(r)    Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its subsidiaries is a party or to which any of the properties of the Company
or any of its subsidiaries is subject that would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole, or that would, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the power or ability of the Company to perform its obligations under the
Transaction Documents or to consummate the transactions contemplated hereby and
thereby and by the Time of Sale Memorandum and the Final Memorandum. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.
(s)    Except as would not, individually or in the aggregate, be reasonably
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole: (i) each of the Company and its subsidiaries and their
respective operations and facilities are in compliance with, and not subject to
any known liabilities under, Environmental Laws (as defined below), which
compliance includes, without limitation, having timely applied for or received,
and being in compliance with the terms and conditions of, any permits, licenses
or other governmental authorizations or approvals received as required under
Environmental Laws for the business, properties and facilities of the Company or
its subsidiaries as currently owned or operated; (ii) there is no claim, action
or cause of action filed with a court or governmental authority, no
investigation with respect to which the Company or any of its subsidiaries has
received written notice, and no written notice by any governmental authority or
other third party alleging liability on the part of the Company or any of its
subsidiaries based on or pursuant to any Environmental Law; (iii) neither the
Company nor any of its subsidiaries is conducting or paying for, in whole or in
part, any investigation, response or other corrective action pursuant to any
Environmental Law at any real property; (iv) no lien or encumbrance has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by the Company or any of its subsidiaries;
and (v) to the Company’s knowledge, there are no conditions or occurrences,
including, without limitation, the Release (as defined below) or threatened
Release of any Material of Environmental Concern (as defined below) at any real
property currently or, to the knowledge of the Company, formerly owned, operated
or leased by the Company or any of its subsidiaries, that would reasonably be
expected to result in a violation of or liability under any Environmental Law on
the part of the Company or any of its subsidiaries, including without
limitation, any such liability which the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
For purposes of this Agreement, “Environment” means ambient air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws” means the
applicable common law and all applicable federal, state and local laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health (to the extent relating to exposure to
Materials of Environmental Concern), including without limitation, those
relating to (i) the Release or threatened Release of Materials of Environmental
Concern; and (ii) the manufacture, processing, distribution, use, generation,
treatment, storage, transport, handling or recycling of Materials of
Environmental Concern. “Materials of Environmental Concern” means any substance,
material, pollutant, contaminant, chemical, waste, compound or constituent, in
any form, including without limitation, petroleum and petroleum products,
subject to regulation or which can give rise to liability under any
Environmental Law. “Release” means any release, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.
(t)    In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities that are reasonably likely to be
incurred pursuant to such Environmental Laws (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and the amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the Company and its subsidiaries, taken as
a whole.
(u)    The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Final Memorandum will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
(v)    None of the Company, any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”), or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act. None of the Company, its Affiliates, or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation or warranty) has prepared, used
or referred to or made any General Solicitation other than any General
Solicitation, if any, identified on Schedule II hereto, and furnished to you
before first use or used in accordance with Section ‎6(i) hereof (each a
“Permitted General Solicitation”), or those made with the prior written consent
of the Representatives.
(w)    Subject to compliance by the Initial Purchasers with the procedures set
forth in Section ‎7 hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the Time
of Sale Memorandum to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939.
(x)    When issued on the Closing Date, the Securities will be eligible for
resale pursuant to Rule 144A and will not be of the same class (within the
meaning of Rule 144A of the Act) as securities of the Company or its
subsidiaries listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated interdealer quotation system.
(y)    None of the Company, any of its subsidiaries or Affiliates, nor any
director, officer, or employee of the Company or any of its subsidiaries, or to
the Company’s knowledge, any agent or representative of the Company or of any of
its subsidiaries, has taken or will take any action in furtherance of an
unlawful offer, payment, promise to pay, or authorization or approval of the
payment or giving of money, property, gifts or anything else of value, directly
or indirectly, to any “government official” (including any officer or employee
of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage; and the Company and its subsidiaries, and to the Company’s
knowledge, their Affiliates have conducted their businesses in compliance with
applicable anti-corruption laws and have instituted and maintained and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.
(z)    The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
(aa)    (i) None of the Company, any of its subsidiaries or any director,
officer, or employee thereof, or, to the Company’s knowledge, any agent,
Affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), or
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).
(ii) The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds, to any subsidiary, joint venture partner or other
Person:
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(bb)    In the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
(cc)    Except as would not, individually or in the aggregate, be reasonably
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole, the operations of the Company and its subsidiaries are and
have been conducted at all times in compliance with all truth-in-lending related
laws, all gun and firearm laws, all laws of each state and locality in which the
Company or any of its subsidiaries or franchisees do business that are
applicable to employers, pawnbrokers, jewelers, second-hand goods dealers,
payday lenders, online or internet lenders, check cashers and title lenders, all
state and federal franchising and business opportunity laws, all usury and
consumer protection related laws, including, without limitation, the
Gramm-Leach-Bliley Act, the Truth in Lending Act, the Equal Credit Opportunity
Act, the Electronic Fund Transfer Act, the Fair Debt Collection Practices Act,
the Fair Credit Reporting Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the Americans With Disabilities Act, together, in each case,
with all rules and regulations thereunder and any related or similar rules or
regulations issued, administered or enforced by any governmental agency; and in
each case, to the extent that such laws, rules, or regulations are applicable to
the operations of the Company and its subsidiaries. Except for federal regulator
examinations in the ordinary course of business and except as described in all
material respects in the Time of Sale Memorandum, no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to any
such law, rule, or regulation, and that could reasonably be expected to
materially adversely affect the ability of the Company and its subsidiaries to
conduct their operations under such law, rule, or regulation is pending or, to
the knowledge of the Company, threatened.
(dd)    Each of Deloitte & Touche LLP and BDO USA, LLP (together with Deloitte &
Touche LLP, the “Independent Accountants”) is an independent public or certified
public accountant within the meaning of the Rules of Professional Conduct/Code
of Ethics (or similar rules) and Regulation S-X under the Securities Act and the
Exchange Act, and any non-audit services provided to the Company by such
Independent Accountant have been approved by the audit committee of the board of
directors of the Company.
(ee)    The financial statements, together with the related schedules and notes,
of the Company and its consolidated subsidiaries included in the Time of Sale
Memorandum present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The fiscal year financial data
set forth in the Time of Sale Memorandum under the caption “Summary Historical
Consolidated Financial and Operating Data” fairly present in all material
respects the information set forth therein on a basis consistent with that of
the audited financial statements incorporated by reference in the Time of Sale
Memorandum, and the interim period financial data set forth in the Time of Sale
Memorandum under the caption “Summary Historical Consolidated Financial and
Operating Data” fairly present in all material respects the information set
forth therein on a basis consistent with that of the unaudited financial
statements incorporated by reference in the Time of Sale Memorandum. The
statistical and market‑related data and forward‑looking statements included in
the Time of Sale Memorandum are based on or derived from sources that the
Company believes to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources.
(ff)    The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know‑how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them described in the Time of Sale
Memorandum or the Final Memorandum, except where the failure to own or possess
such legal right to use such patent, patent right, license, invention,
copyright, know how, trademark, service mark or trade name would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on the Company and its subsidiaries, taken as a whole, and
neither the Company nor any of its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would be reasonably expected to have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
(gg)    The Company and its subsidiaries possess all licenses, certificates,
authorizations and permits (“permits”) issued by the appropriate federal, state
or foreign regulatory authorities necessary to conduct their respective
businesses in the manner described in the Time of Sale Memorandum, except for
such permits which, if not obtained, would not, individually or in the
aggregate, be reasonably expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole. Except for federal, state and
local regulator examinations in the ordinary course of business, neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would be reasonably expected to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, except as described in the Time of Sale Memorandum.
(hh)    The permits are the only licenses, certificates, authorizations and
permits that are required under any statutes, rules and regulations of
governmental agencies or regulatory bodies of the United States (including the
Gun Control Act of 1968, as amended by the Brady Handgun Violence Prevention Act
of 1993 and other legislation) and of the respective states in which the Company
and its subsidiaries operates that are currently in effect, to the extent such
statutes, rules or regulations govern the licensing of the Company and its
subsidiaries to deal in firearms and the receipt, possession and transfer of
firearms by the Company and its subsidiaries (the “Firearms Laws”), for the
Company and its subsidiaries to engage in the firearms transactions it currently
offers in the manner described in the Time of Sale Memorandum. The Company and
its subsidiaries are in compliance with all applicable requirements of the
Firearms Laws, including the submission of all reports and filings and the
payment of all fees required by the applicable regulatory agencies, except to
the extent that any non-compliance with such requirements would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on the Company and its subsidiaries, taken as a whole. There are
(A) no pending or threatened criminal or administrative complaints,
investigations, actions or other proceedings, except for regulatory inspections
in the ordinary course of business and (B) no orders, decisions, or decrees
issued within the last twelve months that could reasonably be expected to have a
material adverse effect on the validity of the permits, or the ability of the
Company and its subsidiaries to engage in firearms transactions pursuant to the
Fireams Laws in the manner described in the Time of Sale Memorandum.
(ii)    The Company and its subsidiaries have good and indefeasible title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all Liens and
defects except those that (i) arise under the Credit Agreement, (ii) are
described in the Time of Sale Memorandum or (iii) do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries, in each case
except those arising under the Credit Agreement or described in the Time of Sale
Memorandum.
(jj)    The Company and each of its subsidiaries have filed all tax returns
required to be filed through the date of this Agreement or have requested
extensions of the due date for the filing thereof (except where the failure to
file would not, individually or in the aggregate, be reasonably expected to have
a material adverse effect) and have paid all taxes (except for cases in which
the failure to pay would not, individually or in the aggregate, be reasonably
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or, except as currently being contested in good faith and for
which reserves required by GAAP have been created in the financial statements of
the Company), and no tax deficiency has been determined adversely to the Company
or any of its subsidiaries which has had (nor does the Company nor any of its
subsidiaries have any notice or knowledge of any tax deficiency which would
reasonably be expected to be determined adversely to the Company or its
subsidiaries and which would reasonably be expected to have) a material adverse
effect on the Company and its subsidiaries, taken as a whole. The Company has
made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section ‎1(ee) hereof in respect
of all taxes for all periods not closed by applicable statutes.
(kk)    The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole, except as described in the Time of Sale
Memorandum.
(ll)    The Company has not taken nor will take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
(mm)    On and immediately after the Closing Date (after giving effect to the
issuance and sale of the Securities and the other transactions related thereto
as described in the Time of Sale Memorandum and the Final Memorandum) the
Company and its subsidiaries, taken as a whole, will be Solvent. As used herein,
the term “Solvent” means, with respect to any person on a particular date, that
on such date (i) the fair market value of the assets of such person is greater
than the total amount of liabilities (including contingent liabilities) of such
person, (ii) the present fair salable value of the assets of such person is
greater than the amount that will be required to pay the probable liabilities of
such person on its debts as they become absolute and matured, (iii) such person
is able to realize upon its assets and pay its debts and other liabilities,
including contingent obligations, as they mature and (iv) such person does not
have unreasonably small capital.
(nn)    The Company and its subsidiaries and their respective officers and
directors are in compliance with the applicable provisions of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).
(oo)    The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(pp)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 under the Exchange Act);
such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company in the reports it files or
will file or submit under the Exchange Act, as applicable, is accumulated and
communicated to management of the Company, including the Company’s principal
executive officer and principal financial officer, as appropriate, to allow
timely decisions regarding required disclosure to be made and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established subject to the limitations of any such
control system; the Company’s auditors and the audit committee of the board of
directors of the Company have been advised of: (i) any material weaknesses in
the design or operation of internal controls over financial reporting which
could adversely affect the Company’s ability to record, process, summarize and
report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls over financial reporting; and since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
changes in internal controls over financial reporting or in other factors that
has materially and adversely affected, or is reasonably likely to materially and
adversely affect, internal controls over financial reporting.
(qq)    None of the Company, any of its subsidiaries or any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.
(rr)    Except as would not reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole, (i) the Company
and its subsidiaries and any “employee benefit plan” (as defined under Section
3(3) of the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder)) established or maintained by the Company and its
subsidiaries or any “ERISA Affiliate,” defined as any Person under common
control with the Company or a subsidiary of the Company under Section 414(b),
(c), (m), or (o) of the Internal Revenue Code of 1986 (as amended, the “Code,”
which term, as used herein, includes the regulations and published
interpretations thereunder), are in compliance with ERISA; (ii) no “reportable
event” (as defined under Section 4043 of ERISA) has occurred or is reasonably
expected to occur  with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any ERISA Affiliate; (iii) no
“employee benefit plan” established or maintained by the Company or its
subsidiaries or any ERISA Affiliate, if such “employee benefit plan” were
terminated, would have any “amount of unfunded benefit liabilities” (as defined
under Section 4001(18) of ERISA); (iv) neither the Company nor its subsidiaries
nor any ERISA Affiliate has incurred or reasonably expects to incur any material
liability under (A) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (B) Sections 412, 4971, 4975 or
4980B of the Code; and (v) each “employee benefit plan” established or
maintained by the Company or its subsidiaries or any ERISA Affiliate that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would cause the
loss of such qualification.
(ss)    No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries on the one hand, and any director, officer, member,
equity holder, customer or supplier of the Company or any of its subsidiaries,
on the other hand, which is required by the Exchange Act to be described in an
annual report on Form 10-K, quarterly report on Form 10-Q or current report on
Form 8-K, as applicable, which is not so disclosed or incorporated by reference
in the Time of Sale Memorandum and the Final Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
of its subsidiaries to or for the benefit of any of the directors or executive
officers of the Company.
(tt)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
2.    Agreements to Sell and Purchase.
(a)    The Company hereby agrees to issue and sell to the Initial Purchasers,
and each Initial Purchaser, upon the basis of the representations and warranties
herein contained, but subject to the conditions hereinafter stated, agrees,
severally and not jointly, to purchase from the Company the respective principal
amount of Firm Securities set forth in Schedule I hereto opposite its name at a
purchase price of 97.40% of the principal amount thereof (the “Purchase Price”),
plus accrued and unpaid interest, if any, from July 5, 2017 to the Closing Date
(as defined below).
(b)     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Initial Purchasers, and the Initial Purchasers shall have the option to
purchase, severally and not jointly, up to $18,750,000 principal amount of
Optional Securities at the Purchase Price plus accrued interest, if any, to the
date of payment and delivery. The Representatives may exercise this right on
behalf of the Initial Purchasers in whole or from time to time in part by giving
written notice to the Company not later than 11 days after the Closing Date. Any
exercise notice shall specify the principal amount of Optional Securities to be
purchased by the Initial Purchasers and the date on which such Optional
Securities are to be purchased. Each purchase date must be at least one business
day after the written notice is given and may not be earlier than the Closing
Date nor later than ten business days after the date of such notice. Optional
Securities may be purchased as provided in Section ‎4 hereof at any time and
from time to time on or before the twelfth (12th) day following the Closing
Date. On each day, if any, that Optional Securities are to be purchased (an
“Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Optional Securities (subject to
such adjustments to eliminate fractional Securities as you may determine) that
bears the same proportion to the total principal amount of Optional Securities
to be purchased on such Option Closing Date as the principal amount of Firm
Securities set forth in Schedule I opposite the name of such Initial Purchaser
bears to the total principal amount of Firm Securities.
3.    Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.
4.    Payment and Delivery. Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on July 5, 2017, or at such other
time on the same or such other date, not later than July 17, 2017, as shall be
designated in writing by the Representatives. The time and date of such payment
are hereinafter referred to as the “Closing Date.” Such delivery and payment
shall be made at the offices of Davis Polk & Wardwell LLP at 450 Lexington
Avenue, New York, New York 10017 (or such other place as may be agreed to by the
Company and the Representatives). The Company hereby acknowledges that
circumstances under which the Representatives may provide notice to postpone the
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Time of Sale Memorandum or Final
Memorandum or a delay as contemplated by the provisions of Section ‎10 hereof.
Payment for any Optional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Optional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date and at the location
specified in the corresponding notice described in Section ‎2 hereof or at such
other time on the same date or on such other date or at such other location, in
any event not later than July 17, 2017, as shall be designated in writing by the
Representatives.
The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives (or to the Trustee,
as custodian for The Depository Trust Company, in the case of global notes) on
the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefor plus accrued interest, if
any, to the date of payment and delivery. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a condition to the
obligations of the Initial Purchasers.
5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities as
provided herein on the Closing Date are subject to the satisfaction or waiver,
as determined by the Representatives in its sole discretion, of the following
conditions precedent on or prior to the Closing Date:
(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and
(ii)    there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum (excluding any
amendment or supplement thereto) and the Final Memorandum (excluding any
amendment or supplement thereto), in each case provided to the prospective
purchasers of the Securities that, in your judgment, is material and adverse and
that makes it, in your judgment, impracticable to market the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum (excluding
any amendment or supplement thereto) and the Final Memorandum (excluding any
amendment or supplement thereto).
(b)    The representations and warranties of the Company contained in this
Agreement were true and correct on and as of the Time of Sale and on and as of
the Closing Date as if made on and as of the Closing Date; the statements of the
Company’s officers made pursuant to any certificate delivered in accordance with
the provisions hereof shall be true and correct on and as of the date made and
on and as of the Closing Date; the Company has performed all covenants and
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date.
(c)    The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by the Chief Executive Officer or
President of the Company and the Chief Financial Officer or Chief Accounting
Officer of the Company to the effect set forth in Section ‎5(a)(i) hereof, and
further to the effect that (i) there shall not have occurred any change, or any
development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum (excluding any amendment or supplement thereto) and the Final
Memorandum (excluding any amendment or supplement thereto), in each case
provided to the prospective purchasers of the Securities that is material and
adverse to the Company and its subsidiaries, taken as a whole; (ii) the
representations and warranties of the Company contained in this Agreement were
true and correct as of the Time of Sale and are true and correct as of the
Closing Date; (iii) the Company has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date; and (iv) the sale of the Securities has
not been enjoined (temporarily or permanently).
(d)    The Initial Purchasers shall have received on and dated as of the Closing
Date, addressed to the Initial Purchasers, (i) an opinion and negative assurance
letter of Vinson & Elkins L.L.P., outside counsel for the Company, to the effect
set forth in Exhibit A, (ii) an opinion of Thomas H. Welch, Jr., Chief Legal
Officer for the Company, to the effect set forth in Exhibit B and (iii) an
opinion of Cadwalader, Wickersham & Taft LLP, outside counsel for the Company,
to the effect set forth in Exhibit C. The foregoing shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.
(e)    The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, dated the Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.
(f)    On the date hereof, the Initial Purchasers shall have received from each
Independent Accountant a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representatives,
covering the financial information in the Time of Sale Memorandum for the period
during which such Independent Accountant acted as auditor for the Company and
other customary matters. In addition, on the Closing Date, the Initial
Purchasers shall have received from each Independent Accountant a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered by such Independent Accountant on the date hereof,
except that (i) it shall cover the applicable financial information in the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than three days prior to the Closing Date.
(g)    The Company shall have executed and delivered the Indenture, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received executed copies thereof.
(h)    The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.
(i)    The “lock-up” agreements, each substantially in the form of Exhibit D
hereto, between you and executive officers and directors of the Company relating
to sales and certain other dispositions of shares of Common Stock or certain
other securities, delivered to you on or before the date hereof, shall be in
full force and effect on the Closing Date.
(j)    The Maximum Number of Underlying Securities shall have been approved for
listing on The NASDAQ Global Select Market (“NASDAQ”), subject to official
notice of issuance.
(k)    On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such information, documents, letters and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained
(l)    The Initial Purchasers shall have received a copy of the receipt of any
payoff letters or other evidence of termination or retirement of the Credit
Agreement, which is to be repaid with the proceeds of the Securities as set
forth in the Time of Sale Memorandum, in form and substance reasonably
satisfactory to the Initial Purchasers, and the liens under any security
agreements, pledge agreements, mortgages, documents, instruments and other
agreements executed in connection with the Credit Agreement will be released
upon making of all filings and taking of such other necessary actions in each
applicable jurisdiction.
If any condition specified in this Section ‎5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections ‎6(g), ‎8 and ‎11 hereof shall at all
times be effective and shall survive such termination.
The several obligations of the Initial Purchasers to purchase Optional
Securities hereunder are subject to the delivery to the Representatives on the
applicable Option Closing Date of such documents, not inconsistent with the
foregoing, as the Representatives may reasonably request.
6.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:
(a)    To furnish to you in New York City, without charge, as promptly as
practicable following the Time of Sale and in any event not later than the
second business day following the date hereof and during the period mentioned in
Section 6(d) or (e) hereof, as many copies of the Time of Sale Memorandum, the
Final Memorandum, any documents incorporated by reference therein and any
supplements and amendments thereto as you may reasonably request.
(b)    Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.
(c)    To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.
(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or if, in the judgment of the
Representatives or counsel for the Initial Purchasers, it is necessary to amend
or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading or if, in the judgment of the Representatives or counsel for the
Initial Purchasers, it is necessary to amend or supplement the Final Memorandum
to comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they are
made, when delivered to a Subsequent Purchaser, be misleading or so that the
Final Memorandum, as amended or supplemented, will comply with applicable law.
(f)    (i) To cooperate with the Representatives and counsel for the Initial
Purchasers to qualify or register (or to obtain exemptions from qualifying or
registering) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or any other jurisdictions designated by the Initial Purchasers, and to
comply with such laws and to continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities
and (ii) to advise the Representatives promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
to use its best efforts to obtain the withdrawal thereof at the earliest
possible moment. Notwithstanding the foregoing, the Company shall not be
required to qualify as a foreign corporation nor to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation.
(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel,
accountants and other advisors in connection with the issuance and sale of the
Securities and all other fees or expenses of the Company, including, without
limitation, in connection with the preparation, printing, filing, shipping and
distribution of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, any Additional Written Offering Communication, any General
Solicitation and any amendments and supplements to any of the foregoing, this
Agreement, the Indenture, the Securities, and the delivering of copies thereof
to the Initial Purchasers, (ii) all costs and expenses related to the
authentication, issuance, transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section  ‎6(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) all fees and expenses in
connection with the listing on NASDAQ of the Maximum Number of Underlying
Securities, (v) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vi) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Securities, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, and travel and lodging
expenses of the representatives and officers of the Company and any such
consultants and (vii) all other cost and expenses incident to the performance of
the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section, Section 8 hereof, and the last paragraph of Section ‎11 hereof, the
Initial Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.
(h)    Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to the Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof or by
Rule 144A or otherwise.
(i)    The Company (i) will not solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
(as those terms are used in Rule 502(c) of Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act other than a Permitted General Solicitation and
(ii) will furnish to you a copy of each proposed General Solicitation to be made
by the Company or on its behalf before its use, and will not make or use any
proposed General Solicitation without your prior written consent.
(j)    (i) Prior to the Closing Date, to furnish to the Initial Purchasers, as
soon as they have been prepared, a copy of any audited annual financial
statements or unaudited interim financial statements of the Company for any
period subsequent to the period covered by the most recent financial statements
appearing in the Time of Sale Memorandum and the Final Memorandum; and (ii)
while any of the Securities remain outstanding, to make available, upon request,
to any holder of such Securities and any prospective purchasers thereof the
information specified in Rule 144A(d)(4) under the Securities Act, unless at
such time the Company shall be subject to Section 13 or 15(d) of the Exchange
Act and shall have filed all reports required to be filed pursuant to such
Sections and the related rules and regulations of the Commission.
(k)    During the period of one year after the Closing Date or any Option
Closing Date, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
(l)    To use commercially reasonable efforts to obtain approval for the listing
on NASDAQ of the Maximum Number of Underlying Securities, subject to official
notice of issuance.
(m)    The Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them other than pursuant to an effective
registration statement under the Securities Act or in accordance with Rule 144
under the Securities Act.
(n)    To apply the net proceeds from the sale of the Securities in the manner
described under the caption “Use of Proceeds” in the Time of Sale Memorandum and
the Final Memorandum.
(o)     Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.
(p)    During the period of 90 days following the date hereof, the Company will
not and will not permit any of its subsidiaries to, without the prior written
consent of the Representatives (which consent may be withheld at the sole
discretion of the Representatives), directly or indirectly, (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
its Common Stock or any securities convertible into or exercisable or
exchangeable for its Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of its Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement or the
issuance of any Underlying Securities upon conversion thereof, (b) the issuance
by the Company of any shares of Common Stock upon the exercise of an option or
warrant or the conversion of a security outstanding on the date hereof of which
the Initial Purchasers have been advised in writing or pursuant to the Company’s
employee benefit plans, (c) the issuance, granting or vesting of or removal or
lapse of restrictions on restricted stock units, restricted stock awards or
other equity awards under the Company’s employee benefit plans as described in
the Time of Sale Memorandum, (d) the purchase and/or exchange of the Company’s
2.125% Cash Convertible Senior Notes due 2019 and the purchase, settlement or
termination of any options or warrants relating thereto or (e) the issuance of
shares of its Common Stock or any securities convertible into or exercisable or
exchangeable for its Common Stock in connection with the acquisition (whether
through merger, share purchase, share exchange or otherwise) of a company,
division, business or assets or strategic transactions, provided that every
recipient of any such securities described in this clause (e) (and every party
that will be entitled to receive such securities upon closing of the applicable
transaction or otherwise has rights with respect to such securities) agrees in
writing to be subject to this paragraph for the remainder of the 90 day period,
provided that in the case of clause (e), the number of shares of Common Stock
issued or issuable pursuant to such clause shall not, in the aggregate, exceed
5% of the shares of Common Stock outstanding on the date hereof.
(q)    The Company will reserve and keep available at all times, free of
preemptive rights, the Maximum Number of Underlying Securities.
(r)    Between the date hereof and the Closing Date, the Company will not do or
authorize any act or thing that would result in an adjustment of the Conversion
Rate (as such term is defined in the Indenture) of the Securities.
7.    Offering of Securities; Restrictions on Transfer. (i) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”) and an “accredited investor” as defined in Rule
501(a)(1) under the Securities Act. Each Initial Purchaser, severally and not
jointly, agrees with the Company that (i) it will not solicit offers for, or
sell, the Securities in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act and (ii) it will sell the
Securities in the United States only to persons that it reasonably believes to
be QIBs that, in the case of clause (i), in purchasing such Securities are
deemed to have represented and agreed as provided in the Final Memorandum under
the caption “Notice to Investors.”
(a)    Each Initial Purchaser, severally and not jointly, represents, warrants,
and agrees with respect to offers and sales outside the United States that:
(i)    such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;
(ii)    such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense; and
(iii)    the Securities have not been registered under the Securities Act and
may not be sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Rule 144A under the Securities Act.
8.    Indemnity and Contribution. (i) The Company agrees to indemnify and hold
harmless each Initial Purchaser, its directors and officers and each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and each affiliate of
each Initial Purchaser within the meaning of Rule 405 under the Securities Act
from and against any and all losses, claims, damages, liabilities and expenses
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim, as such
expenses are incurred) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum or any amendment or supplement thereto, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company, any Permitted General Solicitation, or the Final Memorandum
or any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by any such untrue statement or omission or alleged untrue
statement or omission based upon information relating to any Initial Purchaser
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Pricing Term Sheet, any
Additional Written Offering Communication, Permitted General Solicitation or the
Final Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section ‎8(a) shall be in addition to any
liabilities that the Company may otherwise have.
(a)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Memorandum, the Pricing Term Sheet, any Additional Written
Offering Communication, Permitted General Solicitation or the Final Memorandum
(or any amendment or supplement thereto). The Company hereby acknowledges that
the only information that the Initial Purchasers through the Representatives
have furnished to the Company expressly for use in the Preliminary Memorandum,
the Time of Sale Memorandum, any Additional Written Offering Communication set
forth on Schedule II, Permitted General Solicitation or the Final Memorandum (or
any amendment or supplement thereto) are the statements set forth in the fourth
sentence of the ninth paragraph and the tenth paragraph under the caption “Plan
of Distribution” in the Preliminary Memorandum and the Final Memorandum. The
indemnity agreement set forth in this Section ‎8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.
(b)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section ‎8 except to the extent
that it has been materially prejudiced, as determined by a final, non-appealable
judgment made by a court of competent jurisdiction, by such failure (through the
forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section ‎8. The indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably satisfactory
to the indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (i) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, (i) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to one or all of the
other indemnified parties, or (i) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would,
in the reasonable judgment of the indemnified party, be inappropriate due to
actual or potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such reasonably incurred fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
Representatives, in the case of parties indemnified pursuant to Section 8(a)
hereof, and by the Company, in the case of parties indemnified pursuant to
Section 8(b) hereof. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding and does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
(c)    To the extent the indemnification provided for in Section 8(a) or 8(b)
hereof is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other hand from the offering of the Securities or (i) if the allocation
provided by clause 8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the Company on the one
hand and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Securities (before deducting expenses) received by the
Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, or by the Initial Purchasers, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder as set
forth opposite their names in Schedule I hereto, and not joint.
(d)    The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to Section 8(d) hereof were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(d) hereof. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to in Section 8(d) hereof shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection ‎(e), no Initial Purchaser shall be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchaser under this Agreement, less
the aggregate amount of any damages that such Initial Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.
(e)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (i) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (i) acceptance
of and payment for any of the Securities.
9.    Termination. The Representatives may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NYSE MKT or the NASDAQ Global Market, (ii) trading
of any securities of the Company shall have been suspended on any exchange or in
any over‑the‑counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, (iv) any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities, (v) there shall have occurred
any outbreak or escalation of hostilities, or any change in financial markets or
any calamity or crisis that, in your judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in the judgment of the Representatives, impracticable or inadvisable
to proceed with the offer, sale or delivery of the Securities on the terms and
in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum or (vi) the Company or its subsidiaries shall have sustained a loss
by strike, fire, flood, earthquake, accident or other calamity of such character
as in the judgment of the Representatives may interfere materially with the
conduct of the business and operations of the Company and its subsidiaries,
taken as a whole, regardless of whether or not such loss shall have been
insured.
10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
If, on the Closing Date or an Option Closing Date, any one or more of the
Initial Purchasers shall fail or refuse to purchase Securities that it or they
have agreed to purchase hereunder on such date, and the aggregate principal
amount of Firm Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase is not more than one‑tenth
of the aggregate principal amount of Firm Securities to be purchased on such
date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non‑defaulting Initial
Purchasers, or in such other proportions as may be specified by the
Representatives with the consent of the non-defaulting Initial Purchasers, to
purchase the Firm Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date;
provided that in no event shall the principal amount of Firm Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one‑ninth of such
principal amount of Firm Securities without the written consent of such Initial
Purchaser. If, on the Closing Date, any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase the Firm Securities which it or they have
agreed to purchase hereunder on such date and the aggregate principal amount of
Firm Securities with respect to which such default occurs is more than one‑tenth
of the aggregate principal amount of Firm Securities to be purchased on the
Closing Date, and arrangements satisfactory to the non-defaulting Initial
Purchasers and the Company for the purchase of such Firm Securities are not made
within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non‑defaulting Initial Purchaser or of the Company
except that the provisions of Sections ‎6(g), ‎8 and ‎11 hereof shall at all
times be effective and shall survive such termination. In any such case either
the Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any one or more of the Initial Purchasers shall fail or refuse to purchase
Optional Securities and the aggregate principal amount of Optional Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Optional Securities to be purchased on such Option
Closing Date, the non-defaulting Initial Purchasers shall have the option to (a)
terminate their obligation hereunder to purchase the Optional Securities to be
sold on such Option Closing Date or (b) purchase not less than the principal
amount of Optional Securities that such non-defaulting Initial Purchasers would
have been obligated to purchase in the absence of such default. As used in this
Agreement, the term “Initial Purchaser” shall be deemed to include any person
substituted for a defaulting Initial Purchaser under this Section ‎10. Any
action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.
11.    Reimbursement of the Expenses of the Initial Purchasers. If this
Agreement shall be terminated by the Representatives pursuant to clause (ii)
(other than as a result of an event of the type described in Section 9(i) or
9(vi) of Section 9 hereof, or because of any failure or refusal on the part of
the Company to comply with the terms or to fulfill any of the conditions of this
Agreement, or if the Company for any reason shall be unable to perform its
obligations under this Agreement, the Company will reimburse the Initial
Purchasers, severally, upon demand for all out-of-pocket expenses (including the
fees and disbursements of their counsel) reasonably incurred by such Initial
Purchasers in connection with this Agreement or the offering contemplated
hereunder. The Company shall not be obligated to reimburse such costs and
expenses of a defaulting Initial Purchaser if this Agreement is terminated
pursuant to Section ‎10 hereof by reason of a default of an Initial Purchaser.
12.    Entire Agreement. (i) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.
(a)    This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the Initial Purchasers, or any
of them, with respect to the subject matter hereof.
(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (i) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement) if any, (i) the Initial Purchasers may have interests that
differ from those of the Company and (iv) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby, and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate. The
Company waives to the full extent permitted by applicable law any claims it may
have against the Initial Purchasers arising from an alleged breach of fiduciary
duty in connection with the offering of the Securities.
13.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.
14.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the indemnified parties referred
to in Section ‎8 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any Subsequent Purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.
15.    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
16.    Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.
17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the City and
County of New York or the courts of the State of New York in each case located
in the City and County of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for suits,
actions, or proceedings instituted in regard to the enforcement of a judgment of
any Specified Court in a Related Proceeding (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.
18.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
19.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you at in care of UBS Securities LLC, at 1285 Avenue of the Americas,
New York, New York 10019, Attention: Syndicate Department (Fax: 212-713-3371)
and Jefferies LLC, at 520 Madison Avenue, New York, New York 10022, Attention:
General Counsel, with a copy to the Legal Department; and if to the Company
shall be delivered, mailed or sent to 2500 Bee Cave Road, Building One, Suite
200, Austin, Texas 78746, Attention: Chief Legal Officer.
[Signature Pages Follow]



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,

EZCORP, INC.
By:            
    Name:    
    Title:    
Accepted as of the date hereof
UBS Securities LLC
Jefferies LLC

Acting on behalf of itself and as
the Representatives of the several
Initial Purchasers named in Schedule I hereto.
By:
UBS Securities LLC

By:
    
Name:    
Title:

By:
    
Name:    
Title:    



By:
Jefferies LLC

By:
    
Name:    
Title:






SCHEDULE I
Initial Purchaser
PRINCIPAL AMOUNT of Firm Securities to be Purchased
 
 
UBS Securities LLC
$75,000,000
Jefferies LLC
$37,500,000
Nomura Securities International, Inc.
$6,250,000
William Blair & Company, L.L.C.
$6,250,000
 
 
Total:
 $125,000,000






SCHEDULE II
Permitted Communications
Time of Sale Memorandum
1.
Preliminary Memorandum, dated June 27, 2017.

2.
Pricing Term Sheet, dated June 29, 2017.    



Permitted Additional Written Offering Communications


Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities.


Permitted General Solicitations
None.







SCHEDULE III
Subsidiaries
Name of Subsidiary
EZCORP Ownership
Comments
1.    Cash Converters International Limited
32%
 






EXHIBIT A
OPINION OF COUNSEL FOR THE COMPANY
June 29, 2017
UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019
Ladies and Gentlemen:
This letter is provided to you pursuant to Section 5(d)(i) of the Purchase
Agreement dated June 29, 2017 (the “Purchase Agreement”), by and among EZCORP,
Inc., a Delaware corporation (the “Issuer”), and UBS Securities LLC, as
representative (the “Representative”) of the initial purchasers set forth on
Schedule I thereto (the “Initial Purchasers”), pursuant to which the Initial
Purchasers have agreed to purchase $125,000,000 in aggregate principal amount of
the Issuer’s 2.875% Convertible Senior Notes due 2024 (the “Securities”) on the
terms specified in the Purchase Agreement. The Securities will be issued
pursuant to the Indenture, dated as of July 5, 2017 (the “Indenture,” and
together with the Purchase Agreement and the Securities, the “Transaction
Documents”), by and between the Issuer and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). Any capitalized term used in this
letter and not defined herein shall have the meaning assigned to such term in
the Purchase Agreement.
We have acted as counsel for the Issuer in connection with the offer and sale by
the Issuer of the Securities. In connection with the opinions expressed and
other statements made below, we have reviewed and relied on originals or copies,
certified or otherwise identified to our satisfaction, of each of the following:
(a)
the Preliminary Offering Memorandum, dated June 27, 2017 (the “Preliminary
Memorandum”), relating to the issuance and sale of the Securities;

(b)
the Pricing Supplement, dated [●], 2017 (the “Pricing Supplement” and, together
with the Preliminary Memorandum, the “Disclosure Package”);

(c)
the Final Offering Memorandum, dated [●], 2017 (the “Final Memorandum”),
relating to the issuance and sale of the Securities;

(d)
the Purchase Agreement;

(e)
the Indenture;

(f)
the global certificates representing the Securities;

(g)
the Amended and Restated Certificate of Incorporation of the Issuer (the
“Certificate of Incorporation”), as filed with the Secretary of State of
Delaware on October 2, 2013 and amended on March 25, 2014, and certified as of a
recent date;

(h)
the Amended and Restated By-laws of the Issuer, effective July 20, 2014 (the
“By-laws”), certified by the Secretary of the Issuer to be a true copy thereof;

(i)
the resolutions of the Board of Directors of the Issuer adopted and approved at
a meeting on June 22, 2017;

(j)
the resolutions of the Pricing Committee of the Board of Directors of the Issuer
adopted and approved at a meeting on [●], 2017;

(k)
certificates of public officials and representatives of the Issuer; and

(l)
statutes and such other certificates and documents as we have deemed relevant
for the purposes of such opinions.

As to any facts material to our opinions expressed herein, we have made no
independent investigation of such facts other than as expressly stated herein
and have relied, to the extent that we deem such reliance proper, upon
certificates of public officials and officers or other representatives of the
Issuer and the Trustee, on the representations and warranties set forth in the
Purchase Agreement and such other records and instruments as we have considered
necessary and proper.
In rendering the opinions expressed below, we have assumed (i) the legal
capacity of all natural persons, (ii) the genuineness of all signatures and
facsimile signatures thereof, (iii) the due authorization, execution and
delivery by the parties thereto of all documents and instruments examined by us
(other than, as to the Issuer, the Transaction Documents, as to which we opine
below), (iv) the authenticity of all documents submitted to us as originals and
(v) the conformity to an authentic original document of all documents submitted
to us as copies. We have also assumed that the laws of any jurisdiction other
than the jurisdictions that are the subject of this letter do not affect the
terms of the Transaction Documents.
Based on the foregoing and subject to the assumptions, limitations and
qualifications set forth below, we are of the opinion that:
(i)    The Issuer is validly existing as a corporation in good standing under
the laws of the State of Delaware, with corporate power and authority to (a) own
or lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Memorandum and (b)
perform its obligations under the Transaction Documents. The Issuer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction set forth opposite its name on Annex A attached hereto.
(ii)    The Purchase Agreement has been duly authorized, executed and delivered
by the Issuer.
(iii)    The Indenture has been duly authorized, executed and delivered by the
Issuer and constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, reorganization, insolvency,
fraudulent transfer, moratorium or other laws now or hereafter in effect
relating to or affecting creditors’ rights generally, general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing (the
“Enforceability Exceptions”).
(iv)    The Securities have been duly authorized and executed by the Issuer and,
when authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers under the Purchase
Agreement, will constitute valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms, except as such
enforceability may be limited by the Enforceability Exceptions, and will be
entitled to the benefits of the Indenture.
(v)    The Issuer has an authorized capitalization as set forth in the
Disclosure Package. The shares of Class A Non-Voting Common Stock of the Issuer
(“Common Stock”) that may be issued by the Issuer upon conversion of the
Securities (the “Maximum Number of Conversion Shares”) have been duly authorized
by all necessary corporate action of the Issuer and reserved for issuance and,
assuming issuance and delivery upon the date hereof in accordance with the terms
of the Indenture, such shares of Common Stock, would be validly issued, fully
paid and non-assessable and free of preemptive rights arising from the
Certificate of Incorporation and By-laws or under the General Corporations Law
of the State of Delaware (the “DGCL”).
(vi)    Except as described in the Disclosure Package and the Final Memorandum,
the execution, delivery and performance by the Issuer of each of the Transaction
Documents, the issuance and sale of the Securities and the consummation of the
transactions contemplated by the Transaction Documents by the Issuer do not and
will not (a) constitute a violation of the provisions of the Certificate of
Incorporation or By-laws of the Issuer, (b) result in any violation of
Applicable Laws (as defined below) or (c) violate or conflict with any order,
judgment, decree or injunction known to us of any U.S. federal or Delaware court
or governmental agency or body having jurisdiction over the Issuer or any of its
properties in a proceeding in which the Issuer or its property is a party,
except in the case of clause (b) for such violations as would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Issuer and its subsidiaries, taken as a whole.
“Applicable Laws” means the DGCL, the federal laws of the United States of
America and the laws of the State of New York and the rules and regulations
adopted thereunder that in our experience are normally applicable to
transactions of the type contemplated by the Transaction Documents. However, the
term “Applicable Laws” does not include, and we express no opinion with regard
to (A) any state laws, rules or regulations relating to state securities or Blue
Sky laws, federal or state antifraud laws or federal securities laws (except as
specifically set forth in paragraphs (x) and (xi) below), (B) any laws, rules or
regulations of any county, municipality or similar political subdivision or any
agency or instrumentality thereof and (C) unless expressly covered in our
opinions above, any laws, rules or regulations that are applicable to the
Issuer, the Transaction Documents or the transactions contemplated thereby
solely because such laws, rules or regulations are part of a regulatory regime
applicable to any party to any of the Transaction Documents or any of its
affiliates because of the specific assets or business of such party or such
affiliate.
(vii)    No consent, approval, authorization or order of, or qualification with,
any court or governmental agency or body having jurisdiction over the Issuer is
required to be obtained or made by the Issuer under Applicable Laws in
connection with the execution of the Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation of the
transactions contemplated by the Transaction Documents, except where the failure
to obtain or make such consent, approval, authorization, order or qualification
would not reasonably be expected to have a material adverse effect on the Issuer
and its subsidiaries, taken as a whole, except that we express no opinion in
this paragraph as to compliance with the registration provisions of the
Securities Act of 1933, as amended (the “Act”) in relation to the Securities, or
the Trust Indenture Act of 1939, as amended (the “TIA”) with respect to the
Indenture.
(viii)    The statements in the Disclosure Package and the Final Memorandum
under the heading “Description of the Notes,” insofar as they purport to
summarize certain provisions of the Indenture and the Securities described
therein, are accurate in all material respects.
(ix)    The statements in the Disclosure Package and the Final Memorandum under
the heading “Certain United States Federal Income Tax Considerations,” insofar
as such statements purport to constitute summaries of United States federal
income tax law and regulations or legal conclusions with respect thereto, are
accurate in all material respects.
(x)    The Issuer is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Memorandum, will not be required to register as
an “investment company” as defined in the Investment Company Act.
Assuming (a) the accuracy of the representations and warranties of the Issuer
and the Initial Purchasers set forth in the Purchase Agreement, (b) the due
performance by the Issuer and the Initial Purchasers of the covenants and
agreements set forth in the Purchase Agreement and (c) the Initial Purchasers’
compliance with the offering and transfer restrictions described in the
Disclosure Package and the Final Memorandum, no registration of the Securities
under the Act, and no qualification of the Indenture under the TIA, is required
in connection with the purchase of the Securities by the Initial Purchasers or
the initial resale of the Securities by the Initial Purchasers in the manner
contemplated by the Purchase Agreement, the Disclosure Package and the Final
Memorandum.
The opinions set forth above are subject in all respects to the following:
(A)    With respect to the opinions expressed in paragraph (i) as to the
existence and good standing and due qualification or registration as a foreign
corporation of the Issuer, we have relied solely on a certificate of good
standing provided by the Secretary of State of the State of Delaware and on a
certificate of foreign qualification or registration provided by the Secretary
of State of the states listed on Annex A hereto (except that with respect to the
existence, due qualification, registration and good standing of the Issuer in
Texas, we have based our opinion solely on (1) a Certificate of Fact, dated as
of June 26, 2017, issued by the Texas Secretary of State as to the existence,
due qualification and registration of the Issuer in Texas and (2) a statement of
Franchise Account Status, dated as of June 26, 2017, obtained through the
website of the Office of the Comptroller of Public Accounts of Texas, which
statement indicates that, as of the date thereof, the Issuer’s right to transact
business in Texas is “active”).
(B)    In rendering the opinions expressed in paragraphs (iii) and (iv), we
express no opinion as to the validity, legally binding effect or enforceability
of the following provisions to the extent that they are contained in the
Transaction Documents: (1) provisions purporting to release, exculpate, hold
harmless, or exempt any person or entity from, or to require indemnification or
contribution of or by any person or entity for, liability for any matter to the
extent that the same are inconsistent with applicable law (including case law)
or with public policy; (2) provisions purporting to waive, subordinate or not
give effect to rights to notice, demands, legal defenses or other rights or
benefits that cannot be waived, subordinated or rendered ineffective under
applicable law; (3) provisions purporting to provide remedies inconsistent with
applicable law; (4) provisions stating that a guarantee will not be affected by
a modification of the obligation guaranteed in cases in which that modification
materially changes the nature or amount of such obligation; (5) provisions that
limit the obligation of a guarantor (or provide for any rights of contribution
as against another guarantor or any other party) based upon the potential
unenforceability, invalidity or voidability of a guarantee or joint obligation
under any applicable law, including, without limitation, any state or federal
fraudulent transfer or fraudulent conveyance laws; (6) provisions providing that
decisions by a party are conclusive or may be made in its sole discretion; and
(7) default interest, liquidated damages and other possible penalty provisions.
We note that enforceability of the Transaction Documents referenced in the
opinions expressed in paragraphs (iii) and (iv) may be affected by the parties’
course of dealing, or by waivers, modifications or amendments (whether made in
writing, orally or by course of conduct), and we express no opinion on the
effect of the foregoing on the enforceability of such Transaction Documents,
including provisions in the Indenture that provide for the payment of Additional
Interest (as defined therein) or increases in the Conversion Rate upon a
Make-Whole Fundamental Change (each as defined therein).
(C)    With respect to the opinion expressed in paragraph (v) above, the Maximum
Number of Conversion Shares shall mean [●] shares of Common Stock of the Issuer,
which represents the maximum number of shares of Common Stock that could be
issued upon the conversion of the Securities pursuant to the terms of the
Indenture as of the date of this letter.
(D)    With respect to the opinion set forth in paragraph (vi)(a) above, we have
assumed that following the consummation of the closing of the offering of the
Securities, the Company has used the net proceeds from the offering as set forth
in the Disclosure Package and Final Memorandum under the heading “Use of
Proceeds.”
(E)    In rendering the opinions expressed in paragraph (xi), we express no
opinion as to any subsequent reoffer or resale of any of the Securities.
(F)    The opinions expressed herein are limited to matters arising under the
Applicable Laws.
In addition, we have participated in conferences with officers and other
representatives of the Issuer and representatives of the independent auditors of
the Issuer, at which the contents of the Disclosure Package and the Final
Memorandum and related matters were discussed. Although we have not
independently verified, are not passing upon, and are not assuming any
responsibility for or expressing any opinion regarding the accuracy,
completeness or fairness of the statements contained in, the Disclosure Package
and the Final Memorandum (except to the extent specified in paragraphs (viii)
and (ix) above), based on the foregoing in the course of acting as counsel to
the Issuer in this transaction (and relying as to materiality as to factual
matters on officers, employees and other representatives of the Issuer), no
facts have come to our attention that have caused us to believe that (1) the
Disclosure Package, as of the Time of Sale, contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (2) the Final Memorandum, as of its date and as of the
date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; except that in each case we express no view, belief or comment with
respect to the form, accuracy, completeness or fairness of (i) the financial
statements, including the notes and schedules thereto and the independent
auditors’ reports thereon, contained in or incorporated by reference in or
omitted from the Disclosure Package and the Final Memorandum, or (ii) the other
financial data contained in, incorporated by reference in or omitted from the
Disclosure Package and the Final Memorandum.
The Trustee may rely upon the opinions expressed in paragraphs (i), (iii), (iv)
and (xi), and, solely with respect to the Transaction Documents to which the
Trustee is a party, the opinions expressed in paragraphs (vi) and (vii) above,
in each case as fully as if this letter were addressed to it. Otherwise, this
letter is furnished to you solely for your benefit pursuant to Section 5(d)(i)
of the Purchase Agreement. This letter and the opinions expressed and other
statements made herein may not be used or relied upon by you for any other
purpose and may not be used or relied upon for any purpose by any other person
or entity without our prior written consent. Except for the use permitted
herein, this letter is not to be quoted or reproduced in whole or in part or
otherwise referred to in any manner nor is it to be filed with any governmental
agency or delivered to any other person without our prior written consent.
Very truly yours,


ANNEX A


Entity
Jurisdiction of Organization


Foreign Qualification
EZCORP, Inc.
Delaware
Texas












EXHIBIT B
OPINION OF CHIEF LEGAL OFFICER OF THE COMPANY
June [ ], 2017
UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019
Jefferies LLC
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
I am the Senior Vice President and General Counsel of EZCORP, Inc., a Delaware
corporation (the “Issuer”). This opinion letter is provided to you pursuant to
Section 5(d)(ii), of the Purchase Agreement dated [●], 2017 (the “Purchase
Agreement”), by and among the Issuer and UBS Securities LLC and Jefferies LLC as
representatives (the “Representative”) of the initial purchasers set forth on
Schedule I thereto (the “Initial Purchasers”), pursuant to which the Initial
Purchasers have agreed to purchase $125,000,000 in aggregate principal amount of
the Issuer’s [●]% Convertible Senior Notes due 2024 (the “Securities”) on the
terms specified in the Purchase Agreement. The Securities will be issued
pursuant to the Indenture, dated as of [●], 2017 (the “Indenture,” and together
with the Purchase Agreement and the Securities, the “Transaction Documents”), by
and among the Issuer and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). Any capitalized term used in this opinion letter and not defined
herein shall have the meaning assigned to such term in the Purchase Agreement.
In reaching the opinions set forth herein, attorneys under my supervision or I
have reviewed originals or copies of the following documents:
(a)
The Preliminary Offering Memorandum, dated June [●], 2017 (the “Preliminary
Memorandum”), relating to the issuance and sale of the Securities;

(b)
The Pricing Supplement, dated [●], 2017 (the “Pricing Supplement” and, together
with the Preliminary Memorandum, the “Disclosure Package”);

(c)
The Final Offering Memorandum, dated [●], 2017 (the “Final Memorandum”),
relating to the issuance and sale of the Securities;

(d)
The Purchase Agreement;

(e)
The Indenture;

(f)
The global certificates representing the Securities;

(g)
The Amended and Restated Certificate of Incorporation of the Issuer (the
“Certificate of Incorporation”), as filed with the Secretary of State of
Delaware on October 2, 2013 and amended on March 25, 2014, and certified as of a
recent date;

(h)
The Amended and Restated By-laws of the Issuer, effective July 20, 2014 (the
“By-laws”), certified by the Secretary of the Issuer to be a true copy thereof;

(i)
The resolutions of the Board of Directors of the Issuer adopted by unanimous
written consent on June [●], 2017;

(j)
The resolutions of the Pricing Committee of the Board of Directors of the Issuer
adopted and approved at a meeting on [●], 2017;

(k)
Certificates of public officials and representatives of the Issuer; and

(l)
Statutes and such other certificates and documents as I have deemed relevant for
the purposes of such opinions.

Based on and subject to the foregoing and subject further to the assumptions,
exceptions and qualifications hereinafter stated, I express the following
opinions:
1.
Each subsidiary of the Issuer is validly existing and in good standing as a
corporation, limited liability company or limited partnership, as applicable,
under the laws of the jurisdiction of its incorporation or formation, as
applicable, with power and authority (corporate, limited liability company or
limited partnership, as the case may be) to (a) own or lease, as the case may
be, and operate its properties and conduct its businesses as described in the
Disclosure Package and the Final Memorandum and (b) perform its obligations
under the Transaction Documents, as applicable. Each subsidiary of the Issuer
has been duly qualified to transact business in, and is in good standing as a
corporation, limited liability company or limited partnership, as the case may
be, in each foreign jurisdiction set forth in Annex A attached hereto.

2.
The execution, delivery and performance by the Issuer of the Transaction
Documents, the issuance and sale of the Securities and the consummation of the
transactions contemplated by the Transaction Documents does not and will not (a)
with respect to the subsidiaries of the Issuer, constitute a violation of the
provisions of the Organizational Documents of the subsidiaries of the Issuer or
(b) to the best of my knowledge, violate or conflict with any order, judgment,
decree or injunction of any court or governmental agency or body having
jurisdiction over the Issuer and its subsidiaries or any of their properties in
a proceeding in which any of them or their respective property is a party,
except in the case of clause (b) for such conflicts or violations as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Issuer and its subsidiaries, taken as a whole.

3.
Except as described in the Disclosure Package and the Final Memorandum, the
execution, delivery and performance by the Issuer of each of the Transaction
Documents, the issuance and sale of the Securities and the consummation of the
transactions contemplated by the Transaction Documents by the Issuer does not
and will not (a) constitute a violation of the provisions of the Certificate of
Incorporation or By-Laws of the Issuer, (b) result in any violation of
Applicable Laws (as defined below) or (c) violate or conflict with any order,
judgment, decree or injunction known to me of any U.S. federal or Delaware court
or governmental agency or body having jurisdiction over the Issuer or any of its
properties in a proceeding in which the Issuer or its property is a party,
except in the case of clause (b), for such violations as would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Issuer and its subsidiaries, taken as a whole.

4.
To my knowledge, there is no pending or threatened action, suit or proceeding
against the Issuer that is reasonably expected to have a Material Adverse Effect
on the Issuer to perform its obligations under the Transaction Documents.

The opinions expressed above are subject to the following assumptions,
exceptions and qualifications:
(a)
With respect to the documents reviewed, I have assumed that (1) each document
has been duly executed and delivered by all parties to such document (other than
signatures of representatives of the subsidiaries of the Issuer) and that each
such document is valid, binding and enforceable against the parties thereto, (2)
all information contained in all documents is true and correct, (3) all
signatures (other than signatures of representatives of the subsidiaries of the
Issuer) on all documents are genuine, (4) all documents submitted to me as
originals are true and complete, (5) all documents submitted to me as copies are
true and complete copies of the originals thereof, and (6) each natural person
signing any document (other than representatives of the subsidiaries of the
Issuer) had the legal capacity to do so.

(b)
With respect to the opinion set forth in paragraph 3 above, I have assumed that
following the consummation of the closing of the offering of the Securities, the
Issuer has utilized the net proceeds from the offering as set forth in the
Disclosure Package and Final Memorandum under the heading “Use of Proceeds.”

(c)
The opinions expressed above are limited to Applicable Laws, and I do not
express any opinion herein covering any other laws. You should be aware that I
am admitted to the practice of law only in the State of Texas.

“Applicable Laws” means the federal laws of the United States of America and the
rules and regulations adopted thereunder that in my experience are normally
applicable to transactions of the type contemplated by the Transaction
Documents, and for purposes of my opinions in paragraph 1, include the Colorado
Business Corporation Act, the General Corporation Law of the State of Delaware,
the Delaware Limited Liability Company Act, the Nevada Revised Statutes Chapter
78, and the Texas Business Organizations Code. However, the term “Applicable
Laws” does not include, and I express not opinion with regard to, (A) any state
laws, rules or regulations relating to state securities or Blue Sky laws,
federal or state antifraud laws or federal securities laws, (B) any laws, rules
or regulations of any county, municipality or similar political subdivision or
any agency or instrumentality thereof, (C) unless expressly covered in the
opinions above, any laws, rules or regulations that are applicable to the Issuer
and its subsidiaries, the Transaction Documents or the transactions contemplated
therein solely because such laws, rules or regulations are part of a regulatory
regime applicable to any party to any of the Transaction Documents or any of its
affiliates because of the specific assets or business of such party or such
affiliate and (D) the laws of the States of Arizona, Colorado, Delaware,
Florida, Minnesota, Nevada, Texas or Utah, except to the extent based on my
review of the statutes referred to above, without consideration of any judicial
or administrative interpretations thereof.
In addition, I, or attorneys who report to me, have participated in conferences
with officers and other representatives of the Issuer and its subsidiaries and
their counsel and representatives of the independent auditors of the Issuer and
its subsidiaries, at which the contents of the Disclosure Package and the Final
Memorandum and related matters were discussed. Although I have not independently
verified, am not passing upon, and am not assuming any responsibility for or
expressing any opinion regarding the accuracy, completeness or fairness of the
statements contained in, the Disclosure Package and the Final Memorandum, based
on the foregoing, no facts have come to my attention that have caused me to
believe that (1) the Disclosure Package, as of the Time of Sale, contained an
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (2) the Final Memorandum, as of
its date and as of the date hereof, contained or contains an untrue statement of
a material fact or omitted or omits to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; except that in each case I express no view, belief or
comment with respect to the form, accuracy, completeness or fairness of (i) the
financial statements, including the notes and schedules thereto and the
independent auditors’ reports thereon, contained in the Disclosure Package and
the Final Memorandum, or (ii) the other financial data contained in or omitted
from the Disclosure Package and the Final Memorandum.
The Trustee may rely upon the opinions expressed in paragraph 1 and, solely with
respect to the Transaction Documents to which the Trustee is a party, the
opinions expressed in paragraph 2 above, in each case as fully as if this
opinion letter were addressed to it. Otherwise, this opinion letter is furnished
to you solely for your benefit pursuant to Section 5(d)(ii) of the Purchase
Agreement. This letter and the opinions expressed herein may not be used or
relied upon by you for any other purpose and may not be used or relied upon for
any purpose by any other person or entity without my prior written consent.
Except for the use permitted herein, this opinion letter is not to be quoted or
reproduced in whole or in part or otherwise referred to in any manner nor is it
to be filed with any governmental agency or delivered to any other person
without my prior written consent.
This opinion speaks as of the time of completion of the sale of the Securities
on the date hereof, and I disclaim any duty to advise you regarding any changes
subsequent to the date hereof in, or to otherwise communicate with you with
respect to, the matters addressed herein.
Sincerely,
DRAFT    
Thomas H. Welch, Jr.
Chief Legal Officer



ANNEX A
SUBSIDIARIES OF THE ISSUER
Entity    Jurisdiction of Organization
Artiste Holding Limited    United Kingdom
CCV Americas, LLC    Delaware
CCV Pennsylvania, Inc.    Delaware
CCV Latin America Cooperatief, U.A.    Netherlands
CCV Virginia, Inc.    Delaware
Change Capital International Holdings, B.V.    Netherlands
Change Capital Mexico Holdings, S.A. de C.V.    Mexico
Change Capital, Inc.    Delaware
De Morgan Services Limited    United Kingdom
EZ Talent SRL de C.V.    Mexico
EZ Transfers S.A. de C.V.    Mexico
EZCORP (2015) Asia-Pacific PTE. LTD.    Singapore
EZCORP Latin America Cooperatief, U.A.    Netherlands
EZCORP Global Holdings, C.V.    Netherlands
EZCORP Global, B.V.    Netherlands
EZCORP International Holdings, LLC    Delaware
EZCORP International, Inc.    Delaware
EZCORP USA, Inc.    Delaware
EZMONEY Alabama, Inc.    Delaware
EZMONEY Canada Holdings, Inc.    British Columbia
EZMONEY Canada, Inc.    Delaware
EZMONEY Colorado, Inc.    Delaware
EZMONEY Hawaii, Inc.    Delaware
EZMONEY Holdings, Inc.    Delaware
EZMONEY Idaho, Inc.    Delaware
EZMONEY Kansas, Inc.    Delaware
EZMONEY Management, Inc.    Delaware
EZMONEY Missouri, Inc.    Delaware
EZMONEY South Dakota, Inc.    Delaware
EZMONEY Tario, Inc.    British Columbia
EZMONEY Tennessee, Inc.    Delaware
EZMONEY Utah, Inc.    Delaware
EZMONEY Wisconsin, Inc.    Delaware
EZParkway Mexico Limited    Ireland
EZParkway Services Limited    Ireland
EZParkway Trading Limited    Ireland
EZPAWN Alabama, Inc.    Delaware
EZPAWN Arizona, Inc.    Delaware
EZPAWN Arkansas, Inc.    Delaware
EZPAWN Colorado, Inc.    Delaware
EZPAWN Florida, Inc.    Delaware
EZPAWN Georgia, Inc.    Delaware
EZPAWN Holdings, Inc.    Delaware
EZPAWN Illinois, Inc.    Delaware
EZPAWN Indiana, Inc.    Delaware
EZPAWN Iowa, Inc.    Delaware
EZPAWN Management Mexico, SRL de CV (Ltd., Inc.)    Mexico
EZPAWN Mexico Holdings, LLC    Delaware
EZPAWN Mexico Ltd., LLC    Delaware
EZPAWN Minnesota, Inc.    Delaware
EZPAWN Nevada, Inc.    Delaware
EZPAWN Oregon, Inc..    Delaware
EZPAWN Oklahoma, Inc.    Delaware
EZPAWN Services Mexico, SRL de CV (Holdings)    Mexico
EZPAWN Tennessee, Inc.    Delaware
EZPAWN Utah, Inc.    Delaware
Mister Money Holdings, Inc.    Colorado
Parkway Insurance, Inc.    Texas
Payday Loan Management, Inc.    Delaware
Premier Pawn and Jewelry, LLC    Delaware
Renueva Comercial SAPI de CV    Mexico
Rich Data Corporation (S) PTE. LTD.    Singapore
Texas EZMONEY, L.P.    Texas
Texas EZPAWN Management, Inc.    Delaware
Texas EZPAWN, L.P.    Texas
Texas PRA Management, L.P.    Texas
Twyford Developments Limited    United Kingdom
USA Pawn & Jewelry Co. 19, LLC    Nevada
USA Pawn & Jewelry Co. XI, LLC    Nevada





EXHIBIT C
OPINION OF CADWALADER, WICKERSHAM & TAFT LLP


June [●], 2017




UBS Securities LLC
Jefferies LLC
c/o     UBS Securities LLC
    1285 Avenue of the Americas
    New York, New York 10019
Jefferies LLC
    520 Madison Avenue
    New York, New York 10022
Ladies and Gentlemen:
We have acted as special counsel for the EZCORP, Inc., a Delaware corporation
(the “Issuer”) in connection with its partial unwind of those certain
derivatives transactions entered into in connection with the issuance of the
Issuer’s 2.125% Cash Convertible Senior Notes due 2019.
This opinion letter is provided to you pursuant to Section 5(d)(iii) of the
Purchase Agreement dated June [●], 2017 (the “Purchase Agreement”), by and among
the Issuer and UBS Securities LLC and Jefferies LLC as representatives of the
initial purchasers set forth on Schedule I thereto (the “Initial Purchasers”),
pursuant to which the Initial Purchasers have agreed to purchase $125,000,000 in
aggregate principal amount of the Issuer’s [●]% Convertible Senior Notes due
2024 (the “Securities”) issued pursuant to the indenture dated as of July [●],
2017 (the “Indenture”, and together with the Purchase Agreement and the
Securities, the “Transaction Documents”), between the Issuer and Wells Fargo
Bank, National Association, as trustee, on the terms specified in the Purchase
Agreement. Any capitalized term used in this opinion letter and not defined
herein shall have the meaning assigned to such term in the Purchase Agreement or
as otherwise indicated.
In connection with the opinions expressed below, we have reviewed and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
each of the following:
(a)
the Preliminary Offering Memorandum, dated June [●], 2017 (the “Preliminary
Memorandum”), relating to the issuance and sale of the Securities;

(b)
the Pricing Supplement, dated June [●], 2017 (the “Pricing Supplement” and,
together with the Preliminary Memorandum, the “Disclosure Package”);

(c)
the Final Offering Memorandum, dated June [●], 2017 (the “Final Memorandum”),
relating to the issuance and sale of the Securities;

(d)
three call option confirmations, each dated June 17, 2014 and each between the
Issuer and Jefferies International Limited (“Jefferies”), Morgan Stanley & Co.
International plc (“MS”) or UBS AG, London Branch (“UBS”), respectively, the
related letter agreement between the Issuer and Jefferies dated June 17, 2014
and the Guaranty from Jefferies Group LLC dated June 17, 2014 (the “Base Call
Option Confirmations”);

(e)
three additional call option confirmations, each dated June 27, 2014 and each
between the Issuer and Jefferies, MS or UBS, respectively, the related letter
agreement between the Issuer and Jefferies dated June 27, 2014 and the Guaranty
from Jefferies Group LLC dated June 27, 2014 (the “Additional Call Option
Confirmations” and, together with the Base Call Option Confirmations, the “Call
Option Confirmations”);

(f)
three warrant confirmations, each dated June 17, 2014 and each between the
Issuer and Jefferies, MS or UBS, respectively, in each case as amended by a
related Amendment Agreement dated June 27, 2014 (the “Base Warrant
Confirmations”);

(g)
three additional warrant confirmations, each dated June 27, 2014 and each
between the Issuer and Jefferies, MS or UBS, respectively (the “Additional
Warrant Confirmations”, together with the Base Warrant Confirmations, the
“Warrant Confirmations” and together with the Call Option Confirmations, the
“Applicable Contracts”);

(h)
three termination agreements relating to the Applicable Contracts, each dated
July [●], 2017 and each between the Issuer and Jefferies, MS or UBS,
respectively (the “Unwind Agreements”); and

(i)
statutes and such other certificates and documents as we have deemed relevant
for the purposes of such opinions.

As to any facts material to our opinion, we have made no independent
investigation of such facts other than as expressly stated herein and have
relied, to the extent that we deem such reliance proper, upon certificates of
public officials and officers or other representatives of the Issuer and such
other records and instruments as we have considered necessary and proper.


In rendering the opinions set forth below, we have examined and relied upon the
originals, copies or specimens, certified or otherwise identified to our
satisfaction, of all such company or corporate records, agreements and
instruments and other documents of the Issuer, and its subsidiaries,
certificates of public officials and other certificates and opinions, and have
made such other investigations, as we have deemed necessary in connection with
the opinions set forth herein. In such examination, we have assumed the
genuineness of all signatures, the authenticity of all documents, agreements and
instruments submitted to us as originals, the conformity to original documents,
agreements and instruments of all documents, agreements and instruments
submitted to us as copies or specimens, the authenticity of the originals of
such documents, agreements and instruments submitted to us as copies or
specimens, the accuracy of the matters set forth in the documents, agreements
and instruments we reviewed, and that such documents, agreements and instruments
evidence the entire understanding between the parties thereto and have not been
amended, modified or supplemented in any manner material to the opinions
expressed herein. As to matters of fact relevant to the opinions expressed
herein, we have relied upon, and assumed the accuracy of, the representations
and warranties contained in the Applicable Contracts and Unwind Agreements and
statements made in the Disclosure Package and Final Memorandum and we have
relied upon certificates and oral or written statements and other information
obtained from officers of the Issuer and its subsidiaries, the other parties to
the transaction referenced herein, and public officials. Except as expressly set
forth herein, we have not undertaken any independent investigation (including,
without limitation, conducting any review, search or investigation of any
electronic databases, public files, records or dockets) to determine the
existence or absence of the facts that are material to our opinions, and no
inference as to our knowledge concerning such facts should be drawn from our
reliance on the representations of the Issuer and others in connection with the
preparation and delivery of this letter.
We have also assumed (x) the legal capacity of all natural persons and (y) that
all documents, agreements and instruments have been duly authorized, executed
and delivered by all parties thereto, that all such parties are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, that all such parties had the power and legal right to execute and
deliver all such documents, agreements and instruments, and that such documents,
agreements and instruments constitute the legal, valid and binding obligations
of such parties, enforceable against such parties in accordance with their
respective terms. We have also assumed that the laws of any jurisdiction other
than the jurisdictions that are the subject of this opinion do not affect the
terms of the Applicable Contracts, Unwind Agreements or the Issuer’s performance
thereof.
Based on the foregoing and subject to the assumptions, limitations and
qualifications set forth below, we are of the opinion that, except as described
in the Disclosure Package and the Final Memorandum, and as set forth in the
Unwind Agreements, the execution, delivery and performance by the Issuer of each
of the Transaction Documents, the issuance and sale of the Securities and the
consummation of the transactions contemplated by the Transaction Documents by
the Issuer do not and will not constitute a breach or violation of any of the
terms or provisions of, or constitute a default (or an event which, with notice
or lapse of time or both, would constitute such a default) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties, rights or assets of the Issuer pursuant to the Applicable Contracts.
The opinions set forth above are subject in all respects to the following:
(A)    We have assumed that following the consummation of the closing of the
offering of the Securities, the Issuer will utilize the net proceeds from the
offering as set forth in the Disclosure Package and Final Memorandum under the
heading “Use of Proceeds.”
(B)    The opinions expressed herein are limited to matters arising under the
federal laws of the United States of America and the laws of the State of New
York and the rules and regulations adopted thereunder that in our experience are
normally applicable to transactions of the type contemplated hereby, except (i)
any state laws, rules or regulations relating to state securities or Blue Sky
laws, federal or state antifraud laws or federal securities laws, (ii) any laws,
rules or regulations of any county, municipality or similar political
subdivision or any agency or instrumentality thereof and (iii) any laws, rules
or regulations that are applicable to the Issuer, the Transaction Documents,
Applicable Contracts or Unwind Agreements, or the transactions contemplated
thereby solely because such laws, rules or regulations are part of a regulatory
regime applicable to the Issuer or any of its affiliates because of the specific
assets or business of the Issuer or such affiliate, or any other party thereto,
and we express no opinion with respect to (i) through (iii) herein.
This opinion letter is furnished to you solely for your benefit pursuant to
Section 5(d)(iii) of the Purchase Agreement. This letter and the opinions
expressed herein may not be used or relied upon by you for any other purpose and
may not be used or relied upon for any purpose by any other person or entity
without our prior written consent. Except for the use permitted herein, this
opinion letter is not to be quoted or reproduced in whole or in part or
otherwise referred to in any manner nor is it to be filed with any governmental
agency or delivered to any other person without our prior written consent.


Very truly yours,





EXHIBIT D
FORM OF LOCK-UP LETTER
June __, 2017
UBS Securities LLC
Jefferies LLC
As Representatives of the Initial Purchasers
c/o
UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019

Jefferies LLC
520 Madison Avenue
New York, New York 1022
Ladies and Gentlemen:
The undersigned understands that UBS Securities LLC and Jefferies LLC (the
“Representatives”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with EZCORP, Inc., a Delaware corporation (the “Company”), providing
for the offering (the “Offering”) by the several Initial Purchasers, including
the Representatives (the “Initial Purchasers”), of the Company’s Convertible
Senior Notes due 2024 (the “Securities”). The Securities will be convertible
into cash, shares of Class A Non-Voting Common Stock, par value $0.01 per share,
of the Company (the “Common Stock”) or a combination of cash and Common Stock,
at the Company’s election. Capitalized terms used but not defined herein shall
have the meanings given to them in the Purchase Agreement.
To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of the Representatives on behalf
of the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 90 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (a) transactions relating to shares of Common Stock or other securities
acquired in open market transactions after the completion of the Offering,
provided that no filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in such open market transactions, (b)
transfers of shares of Common Stock or any security convertible into Common
Stock as a bona fide gift; provided that in the case of any transfer or
distribution pursuant to clause (b), (i) each donee or distributee shall sign
and deliver a lock‑up letter substantially in the form of this letter and (ii)
no filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Restricted Period, or (c) the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Common Stock, provided that (i) such plan does not provide for the
transfer of Common Stock during the Restricted Period and (ii) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period. In addition, the undersigned agrees that,
without the prior written consent of the Representatives on behalf of the
Initial Purchasers, it will not, during the Restricted Period, make any demand
for or exercise any right with respect to, the registration of any shares of
Common Stock or any security convertible into or exercisable or exchangeable for
Common Stock. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the undersigned’s shares of Common Stock except in compliance
with the foregoing restrictions.
The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.
Very truly yours,
(Name)
(Address)






